Citation Nr: 1751980	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from January 1968 to August 1969.  His awards and decorations included the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claims file is now in the jurisdiction of the New York, New York RO.

The Veteran requested a Travel Board hearing in his September 2009 substantive appeal.  In the July 2015, the Board remanded the claim to afford the Veteran a Travel Board hearing.  He was advised by a March 2017 letter that a hearing was scheduled in April 2017 and that if he failed to report for the hearing, a motion to request a new hearing date must be in writing.  On the day of the hearing, the Veteran, via telephone, advised VA that he was unable to attend his Travel Board hearing due to illness.  The report of the communication indicates "[p]lease reschedule if possible but he understands that this may not happen."  Given the equivocal nature of this statement, as well as the fact that the Veteran did not request a new hearing date in writing, as he was advised, the Board deems his hearing request withdrawn.  38 C.F.R. § 20.704(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that since the May 2009 VA examination the Veteran and his representative have claimed that his flashback and sleep symptoms have increased in severity.  As such, a remand is necessary to determine the current severity of his PTSD.  Further, the Board notes that in April 2017, when the Veteran canceled his hearing before the Board, the Veteran indicated that he received treatment from the Bronx VA outpatient clinic and that he wanted those records associated with the record prior to any decision.  The Board observes that VA medical records have not been uploaded to the claims file since March 2015, and the most recent VA treatment records are from February 2015.  As such, a remand is also necessary to associate all outstanding VA medical records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA treatment, including updated treatment records from the Bronx VA outpatient clinic since February 2015.
 
2. Thereafter, please arrange for a VA examination to evaluate the nature and severity of his service-connected PTSD.  The examiner is requested to describe all manifestations and symptomatology of the service-connected PTSD. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




